DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Introductory Remarks
	In response to communications filed on 10 May 2021, claims 1, 11, and 20 are amended per Applicant’s request. Claims 9 and 19 are cancelled. No new claims were added. Therefore, claims 1-8, 10-18, and 20 are presently pending in the application, of which claims 1, 11, and 20 are presented in independent form.

The claims, as amended, are still found to be allowable over the prior art of record. A Notice of Allowance has been issued.




REASONS FOR ALLOWANCE
	The amended claims were filed on 10 May 2021, after the issue fee had been paid. However, because the patent had been withdrawn on 17 May 2021, the claims filed on 10 May 2021 have been entered.
	Firstly, the entered claims have overcome the antecedent issues which caused the allowance to be withdrawn.
	Secondly, the prior art of record, alone or in combination, do not teach, suggest, or otherwise render obvious the independent claims’ limitations. The dependent claims are allowable for at least by virtue of their dependency on their respective independent claims. See also the previous Notice of Allowance (see the Notice of Allowance mailed on 15 January 2021) for a more extensive explanation.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601.  The examiner can normally be reached on M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
1 June 2021